ORDER *
The judgment of the bankruptcy appellate panel is AFFIRMED for the reasons *887set forth in the memorandum disposition of the bankruptcy appellate panel filed on July 9, 2001. Because the parties failed to submit excerpts of the adversary proceeding to the bankruptcy appellate panel, it was unable to determine whether the factual findings of the bankruptcy court were clearly erroneous. We have reviewed the entire transcript of the adversary proceeding, and we conclude that the bankruptcy court did not clearly err1 in its factual findings.
IT IS SO ORDERED.

 This order is not appropriate for publication and may not be cited to or by the courts of *887this circuit except as provided by Ninth Circuit Rule 36-3.


. Peklar v. Ikerd (In re Peklar), 260 F.3d 1035, 1037 (9th Cir.2001).